Citation Nr: 0521520	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a right 
inguinal hernia repair, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1980, with additional periods of service with the reserve and 
National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Buffalo, New York 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), in which the RO denied entitlement to 
a disability rating in excess of 10 percent for residuals of 
a right inguinal hernia.

In December 2003, the Board remanded this case for additional 
procedural actions and evidentiary development.

The record raises the issue of entitlement to separate 
evaluation for a right hernia scar.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Current residuals of a recurrent right inguinal hernia, 
repaired in 1979 and 2000, include intermittent pain at the 
repair scar, without recurrence of a hernia since the 2000 
surgery.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a right inguinal hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 
7338 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In an April 2004 letter, the VA Appeals 
Management Center (AMC) notified the veteran of the 
information and evidence needed to substantiate and complete 
his increased rating claim, notice of what part of that 
evidence he was to provide, and notice of what part of that 
evidence VA will attempt to obtain for him.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  There is 
no indication that the veteran has received any private 
medical treatment for his inguinal hernia or its residuals.  
The claimant has had VA examinations, most recently in 2001, 
that addressed his disorder.  As noted above, in December 
2003, the Board remanded the case for additional procedural 
actions and evidentiary development.  In the April 2004 VCAA 
letter, the AMC asked the veteran to advise VA if there were 
any other information or evidence he considered relevant to 
his claim, and notified him that he needed to submit all 
evidence in his possession.  In a September 2002 statement of 
the case, in supplemental statements of the case issued in 
November 2002 and May 2005, and in the April 2004 VCAA 
letter, VA advised the veteran what evidence VA had 
requested, and what evidence VA had received.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, VA's duty to 
assist has been fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
the April 2004 VCAA letter after the initial adverse rating 
decision in April 2000.  The United States Court of Appeal 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The Court explained in Pelegrini, however, that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the Board remanded the case in December 2003.  
The RO provided the required notice in April 2004.  The lack 
of full notice prior to the initial decision has been 
corrected, and any error as to when notice was provided was 
harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(Subsequent notice is sufficient provided that the veteran 
was provided a meaningful opportunity to participate in the 
processing of his claim by VA).

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985); Mayfield.

Increased Rating for Hernia Residuals

During service, in 1979, the veteran had a right inguinal 
hernia.  He underwent surgical repair of the hernia.  The 
veteran filed a claim in May 1995 for service connection for 
residuals of the right inguinal hernia.  The RO established 
service connection for the hernia residuals effective from 
the date of the veteran's claim, and assigned a 
noncompensable rating.  

In 2000 the veteran underwent a second surgery to repair the 
hernia.  In an April 2000 rating decision, the RO granted a 
temporary total rating for two months, with a return to a 
noncompensable rating effective from May 2000.  In a July 
2000 rating decision, the RO granted a 10 percent rating 
effective from May 2000.  The veteran appealed for a rating 
higher than 10 percent.  In a July 2001 rating decision, the 
RO continued the 10 percent rating.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  Id.  
An evaluation of the level of disability present includes 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of symptoms 
on the functional abilities.  38 C.F.R. § 4.10.  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

The rating schedule provides for ratings of 10 percent or 
more for an inguinal hernia as follows:

Large, postoperative, recurrent, not well 
supported under ordinary conditions and 
not readily reducible, when considered 
inoperable  ........................ 60 
percent

Small, postoperative recurrent, or 
unoperated irremediable, not well 
supported by truss, or not readily 
reducible  .......................................... 30 percent

Postoperative recurrent, readily 
reducible and well supported by truss or 
belt  ............................. 10 
percent

38 C.F.R. § 4.114, Diagnostic Code 7338.

The veteran underwent a surgical repair of the recurrent 
right inguinal hernia in March 2000.  On VA examination in 
April 2001, the right inguinal canal was appeared normal, and 
the examiner felt no herniation.  There was tenderness of the 
right inguinal canal, but no mass was felt.  The examiner 
concluded that there was no evidence of a right inguinal 
hernia.

VA outpatient treatment notes reflect that the veteran was 
seen in June 2002, September 2002, and October 2002 for pain 
at the site of his repaired right inguinal hernia.  On each 
occasion, the examiner did not find any new hernia.  In an 
October 2002 CT scan, no focal inguinal hernia was 
identified.

The veteran was seen on several occasions from January 
through May 2004 for intermittent pain in the right groin at 
the site of the repaired hernia.  Treating practitioners 
reported that they found no palpable hernia.  The veteran 
tried using a truss in April 2004, but found that it did not 
help with the pain.  On surgical consultation in May 2004, 
the surgeon stated that it was likely that ongoing pain was 
secondary to a scar at the repair site.  The surgeon opined 
that a truss would not be helpful.  In May 2004, a treating 
practitioner noted that the veteran's gait was without 
guarding.  The veteran reported that he was not missing work 
due to the right groin pain.

Medical records reflect that the veteran has intermittent 
pain at the site of the repaired hernia, but he has not had 
recurrence of the hernia since the surgical repair in March 
2000.  Therefore, the residuals of the veteran's right 
inguinal hernia do not meet the criteria for an evaluation in 
excess of 10 percent.  The claim for a higher rating must be 
denied.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required frequent hospitalizations 
for his inguinal hernia disability.  Impairment related to 
the hernia residuals has not been shown to markedly interfere 
with his employment.  The Board finds that there are no 
exceptional factors that render application of the regular 
schedular criteria impractical.  There is, therefore, no 
basis for referral of the case to the appropriate official 
for consideration of an extraschedular rating.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right inguinal hernia repair is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


